DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 June 2022.  In view of this communication and the preliminary amendment concurrently filed, claims 24-46 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 17 June 2022, have been fully considered and are persuasive.
The Applicant’s first argument (pages 12-13 of the Remarks) states that the title has been amended as suggested by the examiner and that the numbering of the claims, based on the amendment filed during the international phase, replacing claims 1-36 with claims 1-23, is proper.  The new title is acceptable and the previous ground of objection thereto is withdrawn.  Likewise, the document (code 371P) submitted on 01 September 2020 clearly shows that claims 1-36 were replaced by claims 1-23 during the international phase application.  Therefore, the amendment introducing claims 24-46 was proper, and the previous grounds of objection to the claim are withdrawn.  
The Applicant’s second argument (page 14 of the Remarks) states that the amendments to the claims have corrected all issues previously raised under 35 U.S.C. 112(b).  Since every ground has been addressed, this argument is persuasive and the previous grounds of rejection under 35 U.S.C. 112(b) have been withdrawn.
The Applicant’s third argument (pages 14-15 of the Remarks) states that claims 34-35 do in fact specify further limitations to the claims on which they depend, as the “motor” and energy type recited therein do require more specific limitations than the electric machine of their parent claims.  Therefore, this argument is persuasive and the previous grounds of rejection under 35 U.S.C. 112(d) have been withdrawn.  Since there are no remaining outstanding grounds of rejection or objection, the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 24, and all claims dependent thereon, the prior art does not disclose, inter alia, an electromagnetic machine comprising: 
a rotating portion having: 
a skeletal or disc rotor parallel to an at least notional plane in the machine, 
a shaft journaled in the machine for the rotor to rotate about and 
a plurality of permanent magnets carried by the rotor, the magnets being: 
arranged in sequence in the same or alternatingly opposed orientation with a pitch at least substantially double or a multiple of their polar length in a constant cross-section space with: 
their polar axes at least substantially in the plane and arranged tangentially to a circular path around the shaft, 
at least substantially equal spacing around the path, and 
with their transverse cross-section defining a surface of revolution and 
a stationary portion having: 
a single former or a compound former of plastics material having: 
a constant cross-sectional shape following around the path and complementary to and outside of the surface of revolution for winding onto and, 
lips or flanges for winding about at an inner region of the former, the lips or flanges being provided at a pitch substantially equal to the polar length in the case of the magnets oriented the same way or the magnets' pitch in the case of alternating magnet orientation respectively, 
a winding on the former with a plurality of segments connected in series, each segment comprising at least: 
first and second shaped winding parts outside at least part of the former: 
extending back and forth in respective opposite directions around a radially outer region of the former, 
from one side of the plane to the other on respective cross-sections of the space, 
following at least part of a cross-sectional shape of the former(s), radially of the shaft, transverse to the path followed by the magnets with little or no extent in the direction of the path and 
on cross-sections spaced substantially equally to the polar length or the magnets' pitch and intervening connecting winding parts comprising: 
a first path direction part, between the first and second shaped winding parts, with an extent substantially equal to the polar length or the magnets' pitch, with little or no first shaped winding part extent and 
a second path direction part between the second and first shaped winding parts, with a further extent substantially equal to the polar length or magnet pitch respectively, with little or no first shape following extent, 
the arrangement being such that a magnetic field induced by a current in the winding in the shaped parts of the winding acts with oppositely directed magnetic fields in the constant cross-section space on successive poles of the magnets.
While the prior art discloses coils wrapped around formers, it does not disclose the specific arrangement as shown in figure 8 of the application and as recited above.  Specifically, the prior art does not disclose the multiple path direction parts forming the shaped winding parts with little or no extend in the direction of the path.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Mostovoy et al. (US 2018/0375414 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets magnetized tangentially, and a stator with a plurality of coils around formers.

    PNG
    media_image1.png
    467
    639
    media_image1.png
    Greyscale

Mostovoy et al. (GB 2541360 A) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets magnetized tangentially, and a stator with a plurality of coils wrapped around formers.
 
    PNG
    media_image2.png
    350
    353
    media_image2.png
    Greyscale

Radovsky (US 2016/0218606 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets, and a stator with a plurality of coils wrapped around formers.

    PNG
    media_image3.png
    462
    499
    media_image3.png
    Greyscale

Shlakhetski et al. (US 2015/0035403 A1) discloses an electric motor comprising a rotor with a plurality of circumferentially spaced permanent magnets, each magnetized in the direction of travel of the magnets, and a stator with a plurality of coils each wrapped around formers.

    PNG
    media_image4.png
    721
    778
    media_image4.png
    Greyscale

Hunstable (US 2015/0001976 A1) discloses an electric motor comprising a disc rotor with a plurality of circumferentially spaced permanent magnets, and a stator with a plurality of coils wrapped around formers.

    PNG
    media_image5.png
    641
    516
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834